Name: Commission Regulation (EC) No 1203/95 of 29 May 1995 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  consumption;  foodstuff
 Date Published: nan

 30. 5. 95 I EN I Official Journal of the European Communities No L 119/13 COMMISSION REGULATION (EC) No 1203/95 of 29 May 1995 opening and providing (or the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996 the products ; whereas the form and layout of the certifi ­ cates and the procedures for using them must be speci ­ fied ; whereas certificates of authenticity must be issued by authorities in third countries affording all the neces ­ sary guarantees to ensure that the arrangements concerned are properly applied ; Whereas the implementation of the abovementioned Agreement requires the special detailed rules governing the import licensing arrangements for beef and veal, currently laid down in Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (% as last amended by Regulation (EC) No 1084/94 (% to be recast before 1 July 1995 ; whereas, to prevent problems from arising in the practical application of the current quotas, that Regula ­ tion should not apply and this Regulation should lay down the necessary special detailed rules concerning the import licences required ; Whereas, in order to ensure proper management of the imports of meat, provision should be made, where rele ­ vant, for import licences to be issued subject to verifica ­ tion, in particular of entries on certificates of authenticity ; Whereas provision should be made for the Member States to forward information concerning such imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 12 (1 ) and (4) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administra ­ tion of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues Q, and in particular Articles 7 and 8 thereof, Whereas the Community has undertaken, pursuant to the Agreement on Agriculture concluded under the Uruguay Round of multilateral trade negotiations, to open annual tariff quotas for 54 300 tonnes of high-quality beef and 2 250 tonnes of frozen buffalo meat ; whereas those quotas should be opened and detailed rules should be adopted for their application for the period 1 July 1995 to 30 June 1996 ; Whereas an annual quota of 18 000 tonnes was opened for the high-quality meat in Article 1 of Regulation (EC) No 774/95 ; whereas the abovementioned Agreement on Agriculture as approved by Council Decision 94/824/EC (4), increases that quantity to 20 000 tonnes ; whereas, in order to observe that increase and to permit all the Community's quota obligations in this area to be fulfilled efficiently and coherently, this Regulation should incorporate that quantity ; Whereas in particular all interested traders within the Community should be guaranteed equal and continuing access to the said quotas and the customs duties laid down for those quotas should apply without interruption to all imports of the products in question until the quotas are exhausted ; Whereas the exporting third countries have undertaken to issue certificates of authenticity guaranteeing the origin of HAS ADOPTED THIS REGULATION : Article 1 1 . The following tariff quotas are hereby opened for the period 1 July 1995 to 30 June 1996 :  54 300 tonnes for high-quality fresh, chilled or frozen meat of bovine animals covered by CN codes 0201 and 0202 and for products covered by CN codes 020610 95 and 0206 29 91 ; (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 245, 1 . 3. 1995, p. 2. (3) OJ No L 91 , 8. 4. 1994, p. 1 . (4) OJ No L 349, 31 . 12. 1994, p. 201 . (*) OJ No L 241 , 13. 9. 1980, p. 5. (*) OJ No L 120, 11 . 5. 1994, p. 30. No L 119/14 I EN I Official Journal of the European Communities 30. 5. 95  2 250 tonnes for frozen boneless buffalo meat covered by CN code 0202 30 90, expressed in weight of bone ­ less meat. For the purposes of attributing the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of boneless meat. 2. For the purposes of this Regulation, 'frozen meat' means frozen meat with an internal temperature of not more than  12 ° C when it enters the customs territory of the Community. 3 . The customs duty applicable under the quotas referred to in paragraph 1 shall be 20 % ad valorem. Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture grazed, have lost their central temporary incisors but do not have more than four permanent incisor teeth, which are of good matu ­ rity and which meet the following beef-carcase classi ­ fication requirements : meat from B or R class carcases of rounded to straight conformation and a fat-cover class of 2 or 3 ; the cuts, bearing the letters "sc" (special cuts) or an "sc" (special cuts) label as a sign of their high quality are to be boxed in cartons bearing the words "high quality beef.' ; (e) 10 000 tonnes product weight for meat covered by CN codes 0201 , 0202, 0206 10 95 and 0206 29 91 and meeting the following definition : 'Carcases of any cuts obtained from bovine animals not over 30 months of age which have been fed for 100 days or more on nutritionally balanced, high ­ energy-content rations containing not less than 70 % grain and comprising at least 20 pounds total feed per day. Beef graded "choice" or "prime" according to USDA (United States Department of Agriculture) stan ­ dards automatically meets the above definition. Meat graded A 2, A 3 of A 4 according to the standards of the Canadian Ministry of Agriculture automatically meets the above definition.' Article 3 1 . Imports of the quantities set out in Article 2 (e) shall be subject to presentation, on release for free circulation, of :  an import licence issued in accordance with Articles 4 and 5, and  a certificate of authenticity issued in accordance with Article 6. 2. Import licences as referred to in paragraph 1 shall be allocated on a monthly basis. The quantity available each month shall correspond to one twelfth of the total quantity set out in Article 2 (e), plus any quantity re ­ maining from the preceding months as referred to in Article 5 (3). Article 2 The tariff quota for fresh, chilled and frozen beef provided for in the first indent of Article 1 ( 1 ) shall be allocated as follows : (a) 28 000 tonnes for boneless meat covered by CN codes 0201 30 and 0206 10 95 and meeting the following definition : 'Special or good-quality beef cuts obtained from ex ­ clusively pasture-grazed animals aged between 22 and 24 months, having two permanent incisors and presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beef", cuts of which may bear the letters "sc" (special cuts).' ; (b) 5 000 tonnes product weight for meat covered by CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and meeting the following definition : 'Selected cuts of fresh, chilled or frozen beef obtained from bovine animals which do not have more than four permanent incisor teeth, the carcases of which have a dressed weight of not more than 327 kilograms (720 pounds), a compact appearance with a good eye of meat of light and uniform colour, and adequate but not excessive fat cover. The meat shall be certified "high-quality beef EC".' ; (c) 6 300 tonnes for boneless meat covered by CN codes 0201 30, 0202 30 90, 020610 95 and 0206 29 91 and meeting the following definition : 'Special or good-quality beef cuts obtained from exclu ­ sively pasture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beef". These cuts may bear the letters "sc" (special cuts).' ; (d) 5 000 tonnes for boneless meat covered by CN codes 0201 30, 0202 30 90, 0206 10 95 and 0206 29 91 and meeting the following definition : Article 4 In order to obtain import licences as referred to in Article 3 : (a) the licence applicants must be natural or legal persons who, at the time their applications are submitted, have been engaged for at least 12 months in trade in beef and veal between Member States or with third coun ­ tries and who are registered in a Member State for VAT purposes ; 30. 5. 95 | EN 1 Official Journal of the European Communities No L 119/15 (b) the licence applications lodged may cover a total quantity corresponding to not more than the quantity available for the month in which the application is lodged ; (c) section 8 of the licence applications and of the licences themselves must show the country of origin ; licences shall carry with them an obligation to import from the country in question ; (d) section 20 of the licence applications and of the licences themselves shall show one of the following endorsements :  Carne de vacuno de alta calidad [Reglamento (CE) n ° 1203/95],  OksekÃ ¸d af hÃ ¸j kvalitet (forordning (EF) nr. 1203/95),  QualitÃ ¤tsrindfleisch (Verordnung (EG) Nr. 1203/95),  Ã Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  Ã µÃ ºÃ »Ã µÃ ºÃ Ã ®Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹S. 1203/95],  High-quality beef/veal (Regulation (EC) No 1203/95),  Viande bovine de haute qualitÃ © [rÃ ¨glement (CE) n0 1203/95],  Carni bovine di alta qualita [regolamento (CE) n. 1203/95],  Rundvlees van hoge kwaliteit (Verordening (EG) nr. 1203/95),  Carne de bovino de alta qualidade [Regulamento (CE) n? 1203/95], quantity available, the Commission shall determine the quantity remaining to be added to the quantity available for the following month. 4. Subject to a decision by the Commission to accept applications, licences shall be issued on the 11th day of each month. Article 6 1 . Certificates of authenticity shall be made out in one original and not less than one copy in accordance with the model in Annex I. The forms shall measure approximately 210 x 297 mm and the paper shall weigh not less than 40 g/m2. 2. The forms shall be printed and completed in one of the official languages of the Community ; they may also be printed and completed in the official language or one of the official languages of the exporting country. The relevant definition in Article 2 applying to the meat originating in the exporting country shall be shown on the back of the form. 3 . Certificates of authenticity shall bear an individual serial number allocated by the issuing authorities referred to in Article 7. The copies shall bear the same serial number as the original . 4. The original and copies thereof may be typed or handwritten. In the latter case, they must be completed in black ink and in block capitals. 5. Certificates of authenticity shall be valid only if they are duly completed and endorsed in accordance with the instructions in Annexes I and II by an issuing authority listed in Annex II. 6. Certificates of authenticity shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. The stamp may be replaced by a printed seal on the original of the certificate of authenticity and any copies thereof. Article 7 1 . The issuing authorities listed in Annex II must : (a) be recognized as such by the exporting country ; (b) undertake to verify entries on certificates of authen ­ ticity ; (c) undertake to forward to the Commission each Wednesday any information enabling the entries on certificates of authenticity to be verified. 2. The list may be revised by the Commission where any issuing authority is no longer recognized, where it fails to fulfil any of the obligations incumbent on it or where a new issuing authority is designated.  NÃ ¶tkÃ ¶tt av hÃ ¶g kvalitet (fÃ ¶rordning (EG) nr 1203/95),  Korkealaatuista naudanlihaa [Asetus (EY) N:o 1203/95]. Article 5 1 . Licence applications as referred to in Article 4 may be lodged solely during the first five days of each month with the competent authorities of the Member State in which the applicant is registered for VAT purposes. If an applicant lodges more than one application, none of his applications shall be considered. 2. On the second working day following the closing date for the submission of applications, the Member States shall notify the Commission of the total quantity covered by applications. Such notifications shall include the list of applicants and the countries of origin indicated. All notifications, in ­ cluding nil returns, shall be sent by telex before 4 p.m. on the stipulated day. 3 . The Commission shall decide what proportion of quantities covered by applications may be granted. If the quantities covered by licence applications exceed the quantities available, the Commission shall reduce the amounts applied for by a fixed percentage. If the total quantity covered by licence applications is less than the No L 119/16 | EN 1 Official Journal of the European Communities 30. 5. 95 2. Certificates of authenticity and import licences shall be valid for three months from their dates of issue. Their term of validity shall, however, expire at the latest on 30 June 1996. Article 10 1 . Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (') shall apply without prejudice to the terms of this Regulation. However, notwithstanding the second subparagraph of Article 14 (3) of that Regulation, the sum of ECU 100 is hereby replaced by ECU 30. Regulation (EEC) No 2377/80 shall not apply. 2. Without prejudice to Article 8 (4) of Regulation (EEC) No 3719/88, the full import duty provided for in the Common Customs Tariff (CCT) shall be charged on quantities in excess of those stated on import licences. Article 8 1 . Imports of the quantities set out in the second indent of Article 1 ( 1 ) and in Article 2 (a) to (d) shall be subject to presentation, on release for free circulation, of import licences issued in accordance with Article 4 (c) and (d) of paragraph 2 of this Article. 2. (a) The original of the certificate of authenticity drawn up in accordance with Articles 6 and 7 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authen ­ ticity. The original of the certificate of authenticity shall be kept by the abovementioned authority. (b) Certificates of authenticity may be used for the issuing of more than one import licence for quan ­ tities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed. (c) The competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter. 3 . Notwithstanding paragraph 1 (c), the competent authorities may, in exceptional cases and on duly reasoned applications, issue import licences on the basis of the relevant certificates of authenticity before the infor ­ mation from the Commission is received. In such cases, the security for the import licences shall be ECU 35 per 100 kg net weight. Article 9 1 . The security for import licences shall be ECU 12 per 100 kg net weight. Such securities shall be lodged when the licences are issued. Article 11 By the 15th day of each month and in respect of the preceding month, the Member States shall notify the Commission of the quantities of products as referred to in the second indent of Article 1 ( 1 ) and in Article 2 :  for which import licences have been issued,  which have been released for free circulation, broken down by country of origin and CN code. Article 12 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1995. For the Commission Franz FISCHLER Member of the Commission 0) OJ No L 331 , 2. 12. 1988 , p. 1 . ANNEX I (') D el et e a s appropria te . DEFINITIONS High-quality beef originating in (appropriate definition) Buffalo meat originating in Australia 30. 5. 95 EN Official Journal of the European Communities No L 119/19 ANNEX II LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE ATEC At? A i nnuri7Knn/^nrvCERTIFICATES OF AUTHENTICITY  SECRETARIA DE AGRICULTURA, GANADERIA Y PESCA : for meat originating in Argentina and meeting the definition in Article 2 (a).  AUSTRALIAN MEAT AND LIVESTOCK CORPORATION : for meat originating in Australia : (a) meeting the definition in Article 2 (b); (b) meeting the definition in the second indent of Article 1 ( 1 ).  INSTITUTO NACIONAL DE CARNES (INAC): for meat originating in Uruguay and meeting the definition in Article 2 (c).  DEPARTAMENTO NACIONAL DE INSPECÃ Ã O DE PRODUTOS DE ORIGEM ANIMAL (DIOPA) : for meat originating in Brazil and meeting the definition in Article 2 (d).  FOOD SAFETY AND INSPECTION SERVICE (FSIS) OF THE UNITED STATES DEPARTMENT OF AGRICULTURE (USDA) : for meat originating in the United States of America and meeting the definition in Article 2 (e).  FOOD PRODUCTION AND INSPECTION BRANCH  AGRICULTURE CANADA, DIRECTION GÃ NÃ RALE 'PRODUCTION ET INSPECTION DES ALIMENTS'  AGRICULTURE CANADA : for meat originating in Canada, and meeting the definition in Article 2 (e).